NUMBER 13-15-00314-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               IN RE STATE FARM LLOYDS AND DAVID R. CABE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Per Curiam Memorandum Opinion1

        Relators, State Farm Lloyds and David R. Cabe, filed a petition for writ of

mandamus in the above cause on July 10, 2015. Relators have now filed an unopposed

motion to dismiss the petition for writ of mandamus on grounds that the real parties in

interest, Horacio Salinas and Maria Salinas, have nonsuited their claims in the underlying

cause. Relators thus contend that this petition for writ of mandamus has been rendered

moot and request that we dismiss this original proceeding.

        The Court, having examined and fully considered the petition for writ of mandamus


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
and the unopposed motion to dismiss, is of the opinion that this matter has been rendered

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings . . .”); State Bar of Tex. v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real

controversy between the parties that will be actually resolved by the judicial relief sought).

Accordingly, the Court GRANTS the unopposed motion to dismiss and DISMISSES the

petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).


                                                                        PER CURIAM

Delivered and filed the
24th day of July, 2015.




                                              2